Name: Council Regulation (EEC) No 1555/79 of 24 July 1979 amending Regulation (EEC) No 2742/75 on production refunds in the cereals and rice sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 188/ 12 Official Journal of the European Communities 26. 7 . 79 COUNCIL REGULATION (EEC) No 1555/79 of 24 July 1979 amending Regulation (EEC) No 2742/75 on production refunds in the cereals and rice sectors period provided for in Council Regulation (EEC) No 2742/75 of 29 October 1975 on production refunds in the cereals and rice sectors (5), as last amended by Regulation (EEC) No 1 1 27/78 (6), HAS ADOPTED THIS REGULATION : Article 1 In Article 3 ( 1 ) of Regulation (EEC) No 2742/75, the amount ' 178-50 units of account' shall be replaced by '219.04 ECU' with effect from 1 August 1979 . Article 2 The text of Article 3a of Regulation (EEC) No 2742/75 shall be replaced by the following : Article 3a For the duration of the 1979/80 cereals marketing year, Member States shall grant a premium of 16-93 ECU per tonne of potato starch payable to the starch manufacturer.' Article 3 In Article 7a of Regulation (EEC) No 2742/75, the terms ' 1978 /79 marketing year' shall be replaced by ' 1979/80 marketing year'. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply on 1 August 1979 for products covered by Regulation (EEC) No 2727/75 and on 1 September 1979 for products covered by Regulation (EEC) No 1418 /76 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 547/79 (2 ), and in particular Article 1 1 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion Of the market in rice (3), as last amended by Regu ­ lation (EEC) No 1 552/79 (4 ), and in particular Article 9 (2) thereof, Having regard to the proposal from the Commission , Whereas, in view of the situation which will exist as from the beginning of the 1979/80 marketing year, particularly as a result of the increase in Community farm prices for that marketing year, the minimum price paid to the producer of potatoes intended for starch manufacture should be adjusted ; Whereas a balanced relationship should be main ­ tained between potato starch and maize starch prices ; whereas to this end the premium paid to potato starch producers should be set at 16-93 ECU per tonne for the duration of the 1979/80 marketing year ; Whereas Council Regulation (EEC) No 1547/79 of 24 July 1979 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals, and Council Regulation (EEC) No 1552/79 of 24 July 1979 amending Regulation (EEC) No 1418 /76 on the common organization of the market in rice, permit the granting of production refunds for products used for the brewing of beer and in the manufacture of quellmehl used in bread-making for a further marketing year ; whereas it is necessary to extend the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1979 . For the Council The President J. GIBBONS (') OJ No L 281 , 1.11 . 1975, p. 1 . (2 ) See page 1 of this Official Journal . (} ) OJ No L 166, 25 . 6 . 1976, p. 1 . (4 ) See page 9 of this Official Journal . (5 ) OJ No L 281 , 1 . 11 . 1975, p . 57 . (') OJ No L 142, 30 . 5 . 1978 , p . 24 .